Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-15, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzaki et al. (US 2014/0213751 A1).
Regarding Claim 1, Fukuzaki discloses an epoxy resin having a siloxane bond between epoxy monomers each having a mesogenic skeleton (para 0041).
Regarding Claim 2-5, Fukuzaki discloses all the limitations of the present invention according to Claim 1 above. Fukuzaki further discloses the mesogenic structure is derived from an epoxy monomer having the following formula (1):

    PNG
    media_image1.png
    27
    311
    media_image1.png
    Greyscale

in which G represents a glycidyloxy group; X1 and X2 independently represent a substituted or unsubstituted phenylene represented by the following formula (x):

    PNG
    media_image2.png
    127
    341
    media_image2.png
    Greyscale

in which R1 to R4 are each independently a methyl group, an ethyl group, a propyl group, or a hydrogen atom; and A represents an azomethine group represented by the following formula (a):

    PNG
    media_image3.png
    61
    313
    media_image3.png
    Greyscale

(paras 0028-0029).
Therefore, the mesogenic structure comprises a structure according to the limitations of Claim 2, and is derived from an epoxy compound having a mesogenic structure and two epoxy groups, according to the limitations of Claims 3 and 4, wherein the epoxy compound comprises a structure according to the limitations of Claim 5.
Regarding Claim 11,
Regarding Claim 12, Fukuzaki discloses all the limitations of the present invention according to Claim 1 above. Fukuzaki further discloses an epoxy resin composition comprising the epoxy resin and a curing agent (abstract).
Regarding Claim 13, Fukuzaki discloses all the limitations of the present invention according to Claim 12 above. Fukuzaki further discloses the epoxy resin composition further comprises a filler (para 0059).
Regarding Claim 14, Fukuzaki discloses all the limitations of the present invention according to Claim 13 above. Fukuzaki further discloses the epoxy resin composition comprises 30-90 vol% filler (para 0062).
Regarding Claim 15, 
Regarding Claim 21, Fukuzaki discloses all the limitations of the present invention according to Claim 12 above. Fukuzaki further discloses a cured product of the epoxy resin composition (para 0066).
Regarding Claim 22, Fukuzaki discloses all the limitations of the present invention according to claim 21 above. While there is no disclosure that the cured product of Fukuzaki is a high order structure, given that Fukuzaki discloses a cured product as presently claimed, including epoxy having a mesogen structure identical to that presently claimed, it is clear that the cured product of Fukuzaki would inherently be a high order structure. Further, the specification of the present invention states that an epoxy resin composition containing an epoxy resin can form a high order structure (para 0071); therefore, the resin composition of Fukuzaki, having an epoxy resin, which comprises the cured product, can form a high order structure.
Claims 1-3, 11-13, 15, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (JP 2008214599 A).
Regarding Claim 1,
Regarding Claim 2, Yamamoto discloses all the limitations of the present invention according to Claim 1 above. Yamamoto further discloses the mesogenic structure is represented by the following formula:

    PNG
    media_image4.png
    88
    235
    media_image4.png
    Greyscale

wherein each R independently represents hydrogen, or a hydrocarbon group having 1 to 6 carbon atoms (para 0005).
Regarding Claim 3, Yamamoto discloses all the limitations of the present invention according to Claim 1 above. Yamamoto further discloses the mesogenic structure is derived from an epoxy compound having a mesogenic structure and an epoxy group (paras 0025-0026).
Regarding Claim 11, Yamamoto discloses all the limitations of the present invention according to Claim 1 above. Yamamoto further discloses the epoxy resin may be oriented to a liquid crystal phase (para 0047).
Regarding Claim 12, 
Regarding Claim 13, Yamamoto discloses all the limitations of the present invention according to Claim 12 above. Yamamoto further discloses the epoxy resin composition comprises a filler (para 0041).
Regarding Claim 15, Yamamoto discloses all the limitations of the present invention according to Claim 12 above. While there is no disclosure that the resin composition of Yamamoto is capable of forming a high order structure, given that Yamamoto discloses a resin composition as presently claimed, including epoxy having a mesogen structure identical to that presently claimed, it is clear that the resin composition of Yamamoto would inherently be capable of forming a high order structure. Further, the specification of the present invention states that an epoxy resin composition containing an epoxy resin can form a high order structure (para 0071); therefore, the resin composition of Yamamoto, having an epoxy resin, necessarily can form a high order structure.
Regarding Claim 21, Yamamoto discloses all the limitations of the present invention according to Claim 12 above. Yamamoto further discloses a cured product of the epoxy resin composition (para 0046).
Regarding Claim 22, Yamamoto discloses all the limitations of the present invention according to claim 21 above. While there is no disclosure that the cured product of Yamamoto is a high order structure, given that Yamamoto discloses a .
Claims 1-8, 10-13, and 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchikawa et al. (US 2013/0172459 A1).
Regarding Claims 1-5, Tsuchikawa discloses a resin formed by reacting a siloxane resin and an epoxy resin (para 0020), wherein the epoxy resin has the following structure (para 0039):

    PNG
    media_image5.png
    108
    332
    media_image5.png
    Greyscale
.
Therefore the resin would comprise a siloxane structure and a mesogenic structure according to the limitations of Claim 1, wherein the mesogenic structure comprises a structure according to the limitations of Claim 2 where X is a single 
Regarding Claims 6-8, Tsuchikawa discloses all the limitations of the present invention according to Claim 1 above. Tsuchikawa further discloses the siloxane structure is derived from a siloxane resin having the following structure:

    PNG
    media_image6.png
    103
    331
    media_image6.png
    Greyscale

wherein each R1 independently represents an alkylene group or an alkylene oxy group each having a carbon number of from 1 to 5; each Ar1 independently represents a single bond, an arylene group, or an alkylene group having a carbon number of from 1 to 5; and m represents an integer of from 5 to 100 (paras 0020-0021). R1 and Ar1 together constitute a divalent organic group, therefore this structure corresponds to formula (3-1) of Claim 8.
Regarding Claim 10, Tsuchikawa discloses all the limitations of the present invention according to Claim 1 above. Tsuchikawa further discloses 10 to 50 parts by mass each of the siloxane resin and the mesogenic epoxy (para 0020).
Regarding Claim 11, Tsuchikawa discloses all the limitations of the present invention according to Claim 1 above. While there is no disclosure that the epoxy 
Regarding Claim 12, Tsuchikawa discloses all the limitations of the present invention according to Claim 1 above. Tsuchikawa further discloses a resin composition comprising the resin and a curing accelerator (0067).
Regarding Claim 13, Tsuchikawa discloses all the limitations of the present invention according to Claim 12 above. Tsuchikawa further discloses the resin composition comprises filler (para 0064).
Regarding Claim 15, Tsuchikawa discloses all the limitations of the present invention according to Claim 12 above. While there is no disclosure that the resin composition of Tsuchikawa is capable of forming a high order structure, given that Tsuchikawa discloses a resin composition as presently claimed, including epoxy having a mesogen structure identical to that presently claimed, it is clear that the resin composition of Tsuchikawa would inherently be capable of forming a high order structure. Further, the specification of the present invention states that an epoxy resin composition containing an epoxy resin can form a high order 
Regarding Claim 16, Tsuchikawa discloses all the limitations of the present invention according to Claim 12 above. Tsuchikawa further discloses a prepreg with a coating (i.e. resin sheet comprising a resin composition layer) comprising the resin composition (para 0076).
Regarding Claim 17, Tsuchikawa discloses all the limitations of the present invention according to Claim 12 above. Tsuchikawa further discloses a B-stage prepreg comprising a semi-cured coating of the resin composition (para 0076).
Regarding Claim 18, Tsuchikawa discloses all the limitations of the present invention according to claim 17 above. While there is no disclosure that the semi-cured coating of Tsuchikawa is a high order structure, given that Tsuchikawa discloses a semi-cured resin composition layer as presently claimed, including epoxy having a mesogen structure identical to that presently claimed, it is clear that the semi-cured resin composition layer of Tsuchikawa would inherently be a high order structure. Further, the specification of the present invention states that an epoxy resin composition containing an epoxy resin can form a high order structure (para 0071); therefore, the resin composition of Tsuchikawa, having an 
Regarding Claims 19 and 21, Tsuchikawa discloses all the limitations of the present invention according to claim 12 above. Tsuchikawa further discloses a laminate (i.e. cured product) comprising the prepreg coated with the resin composition (para 0081). This would comprise a cured layer of the resin composition.
Regarding Claims 20 and 22,
Regarding Claim 23, Tsuchikawa discloses all the limitations of the present invention according to claim 12 above. Tsuchikawa further discloses metal foil disposed on both surfaces of the semi-cured prepreg having a semi-cured coating of the resin composition (paras 0080, 0082). 
Regarding Claim 24, Tsuchikawa discloses all the limitations of the present invention according to claim 12 above. Tsuchikawa further discloses metal foil disposed on both surfaces of the semi-cured prepreg having a semi-cured coating of the resin composition and discloses this composite is laminated (i.e. cured) (para 0082). 
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchikawa in view of the evidence of Shimura (US 2011/0048261 A1).
Regarding Claim 9, Tsuchikawa discloses all the limitations of the present invention according to Claim 6 above. Tsuchikawa further discloses using siloxane of formula (I) known under the tradename X-22-160AS (para 0034). As evidenced by Shimura, X-22-160AS has a number average molecular weight of 935 (para 0393). Given the relationship between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn>1, it is clear that the weight average molecular weight of X-22-160AS would fall within the range claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzaki as applied to Claim 1 above, and further in view of Clough (US 2017/0174970 A1).
Regarding Claim 6-9, Fukuzaki discloses all the limitations of the present invention according to Claim 1 above. Fukuzaki does not disclose what kind of siloxane compound is used.
Clough discloses a polydiorganosiloxane compound having thiol functionality (i.e. capable of reacting with an epoxy group), which is represented by the formula R5(R3)2SiO((R3)2SiO)w(R3R4Sio)zSi(R3)2R5, wherein each R3 independently represents methyl or phenyl, each R4 independently represents mercaptoalkyl groups having from 2 to 12 carbon atoms, each R5 independently represents methyl, phenyl, or mercaptoalkyl groups having from 2 to 12 carbon atoms, w = 1 or more, and z = 0 or more (para 0036). Clough discloses the thiol-functional polydiorganosiloxane can be difunctional (i.e. when each R5 is a mercaptoalkyl group and z=0) and has an average thiol equivalent weight of 1200 Daltons or more (para 0022). Therefore, the polysiloxane-thiol of the resin composition has a weight average molecular weight of 2400 or more (1200x2). This thiol-functional polydiorganosiloxane compound is suitable for use in thermal management systems of electronics such as semiconductors and lighting systems (para 0068).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Fukuzaki to 1 to Y3 independently represent a mercapto group.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuzaki as applied to claim 12 above, and further in view of Nishiyama et al. (US 2012/0251830 A1).
Regarding Claim 25, Fukuzaki discloses all the limitations of the present invention according to claim 12 above. Fukuzaki discloses the resin composition may be used in semiconductor packages (para 0069), but does not disclose a power semiconductor device as claimed.
Nishiyama discloses the figure (1) below wherein a power semiconductor device 100 constituted by laminating a copper plate 4 provided with a power semiconductor chip 10 through the intermediary of a solder layer 12, a resin sheet 2 according to the present invention, and a radiating base 6 placed on a water-cooling jacket 20 through the intermediary of a grease layer 8. Since a heat generator including the power semiconductor chip 10 contacts a heat radiating member through the intermediary of the resin sheet 2 according to the present 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to use the epoxy of Fukuzaki in the power semiconductor device of Nishiyama in order to produce semiconductor device with good thermal conductivity.

    PNG
    media_image7.png
    316
    624
    media_image7.png
    Greyscale

Claim 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchikawa.
Regarding Claim 9, Tsuchikawa discloses all the limitations of the present invention according to Claim 1 above. Tsuchikawa further discloses the siloxane structure is derived from a siloxane resin having the following structure:

    PNG
    media_image6.png
    103
    331
    media_image6.png
    Greyscale

wherein each R1 independently represents an alkylene group or an alkylene oxy group each having a carbon number of from 1 to 5; each Ar1 independently represents a single bond, an arylene group, or an alkylene group having a carbon number of from 1 to 5; and m represents an integer of from 5 to 100 (paras 0020-0021). R1 and Ar1 together constitute a divalent organic group, therefore this structure corresponds to formula (3-1) of Claim 8.
Given that Tsuchikawa discloses siloxane structure where m in formula (I) is 5-100, it is clear that the weight average molecular weight of the structure necessarily would overlap that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 14, Tsuchikawa discloses all the limitations of the present invention according to Claim 13 above. Tsuchikawa further discloses the resin composition comprises 0 to 200 parts by mass filler (paras 0064-0065). While 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill in the art to use amount of filler, including that presently claimed, in order to produce composition with sufficient flame retardance, chemical resistance, and moldability (para 0065).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchikawa as applied to claim 12 above, and further in view of Nishiyama et al. (US 2012/0251830 A1).
Regarding Claim 25,
Nishiyama discloses the figure (1) below wherein a power semiconductor device 100 constituted by laminating a copper plate 4 provided with a power semiconductor chip 10 through the intermediary of a solder layer 12, a resin sheet 2 according to the present invention, and a radiating base 6 placed on a water-cooling jacket 20 through the intermediary of a grease layer 8. Since a heat generator including the power semiconductor chip 10 contacts a heat radiating member through the intermediary of the resin sheet 2 according to the present invention, efficient heat dissipation can be conducted (para 0122). Nishiyama discloses the resin sheet 2 is made from mesogenic epoxy (abstract, 0019) in order to attain high thermal conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to use the epoxy of Tsuchikawa in the power semiconductor device of Nishiyama in order to produce semiconductor device with good thermal conductivity.

    PNG
    media_image7.png
    316
    624
    media_image7.png
    Greyscale

Response to Arguments
Applicant’s arguments, see Arguments, filed 06/28/2021, with respect to the rejection(s) of claim(s) 1-25 under 35 USC 102 over Qui and 35 USC 103 over Qui in view of Clough, Oh, Swier, and/or Nishiyama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787